UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6579



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

RAYMOND HAMPTON PUTZE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-91-151, CA-96-3-3)


Submitted:   October 3, 1996              Decided:   October 10, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Raymond Hampton Putze, Appellant Pro Se. N. George Metcalf, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed pursuant to 28 U.S.C. § 2255 (1994), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm substantially on the reasoning of the district court. United

States v. Putze, Nos. CR-91-151, CA-96-3-3 (E.D. Va. Mar. 28,

1996). We further note that Appellant's failure to challenge the

alleged sentencing errors at his sentencing hearing waived the

right to raise any such claims either on appeal or pursuant to this
collateral attack. United States v. Grubb, 11 F.3d 426, 440 (4th

Cir. 1993); see also United States v. Jackson, 974 F.2d 57, 60 (7th

Cir. 1992), cert. denied, 508 U.S. 977 (1993). We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2